  8:21-cv-00134-RGK-PRSE Doc # 20 Filed: 09/15/21 Page 1 of 1 - Page ID # 89




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANTHONY P. PURDY,                                           8:21CV134

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

COMMUNITY CORRECTION, et al.,

                    Defendants.


     Plaintiff has filed a motion for extension of time (Filing 18) and a motion to
compel (Filing 19). Both motions will be denied because this case was closed on
August 9, 2021, when a judgment of dismissal was entered.

      IT IS ORDERED:

      1. Plaintiff’s motion for extension of time (Filing 18) is denied.

      2. Plaintiff’s motion to compel (Filing 19) is denied.

      Dated this 15th day of September 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
